Citation Nr: 0928080	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  06-24 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased initial rating for hepatitis C, 
rated as 100 percent disabling for the period from December 
20, 2001, to October 28, 2002, as 20 percent disabling for 
the period from October 29, 2002, to December 31, 2003, and 
as 0 percent disabling for the period since January 1, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 20 percent disability rating 
for hepatitis C, effective December 20, 2001.  As of January 
1, 2004, a 0 percent rating was assigned.  In April 2007, the 
Veteran testified before the Board at a hearing that was held 
at the RO.  In July 2008, the Board remanded the claim for 
additional development.  By a January 2009 rating decision, 
the RO increased the disability rating for the Veteran's 
hepatitis C from 0 to 100 percent disabling for the period 
from December 20, 2001, to October 28, 2002.  A 20 percent 
rating was assigned for the period from October 29, 2002, to 
December 31, 2003, and a 0 percent rating was assigned for 
the period since January 1, 2004.  As the grant does not 
represent a total grant of benefits sought on appeal, the 
claim for an increase remains before the Board.  AB v. Brown, 
6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  For the period from December 20, 2001, to November 18, 
2002, the Veteran's hepatitis C was productive of near 
constant debilitating symptoms, including fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain.

2.  For the period from November 19, 2002, to June 5, 2003, 
the Veteran's hepatitis C was productive of no more than 
daily fatigue, malaise, and anorexia with substantial weight 
loss, and incapacitating episodes having a total duration of 
at least six weeks during the past 12-month period but not 
occurring constantly.

3.  For the period from June 6, 2003, to December 31, 2003, 
the Veteran's hepatitis C was productive of no more than 
daily fatigue, malaise, and anorexia without evidence of 
weight loss, requiring dietary restriction and continuous 
medication, or incapacitating episodes having a total 
duration of at least two weeks, but less than four weeks, 
during the past 12-month period.

4.  For the period since January 1, 2004, the Veteran's 
hepatitis C has been nonsymptomatic.


CONCLUSIONS OF LAW

1.  A 100 percent disability rating for hepatitis C was 
warranted for the period from December 20, 2001, to November 
18, 2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
(Diagnostic Code) DC 7354 (2008).

2.  An increased rating of 60 percent, but no more, for 
hepatitis C was warranted for the period from November 19, 
2002, to June 5, 2003.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, DC 7354 (2008).

3.  The criteria for a rating in excess of 20 percent for 
hepatitis C for the period from June 6, 2003, to December 31, 
2003, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, DC 7354 (2008).

4.  The criteria for a compensable rating for hepatitis C for 
the period since January 1, 2004, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, DC 7354 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's claim for an increased initial rating for 
hepatitis C arises from his disagreement with the initial 
evaluations assigned following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the Veteran in 
this case.

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's VA and private treatment records, and 
afforded him a VA examination with respect to this claim in 
October 2006.  In addition, the Veteran testified before the 
Board in April 2007.  The Board finds these actions have 
satisfied VA's duty to assist and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's hepatitis C was rated as 100 percent disabling 
under DC 7354 for the period from December 20, 2001, to 
October 28, 2002; as 20 percent disabling for the period from 
October 29, 2002, to December 31, 2003; and as 0 percent 
disabling since January 1, 2004.

Diagnostic Code 7354 provides for a 0 percent rating where 
hepatitis C is nonsymptomatic.  A 10 percent rating is 
warranted for intermittent fatigue, malaise, and anorexia, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past twelve-month 
period.  A 20 percent rating is warranted for daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent rating is assigned for daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  A 60 percent rating is warranted for daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 100 percent rating is assigned for near-
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).  38 C.F.R. § 4.114, DC 7354.

The 100 percent rating in effect for the period from December 
20, 2001, to October 28, 2002, is the maximum rating possible 
under all potentially applicable rating criteria.  The 
Veteran cannot be awarded more than 100 percent under 
schedular criteria at any given time.  Therefore, the Board 
need not discuss the Veteran's entitlement to an increased 
rating for the period from December 20, 2001, to October 28, 
2002.

Treatment records dated from October 29, 2002, to November 
18, 2002, show that although the Veteran was cleared by his 
treating physicians to return to work as of October 29, 2002, 
he did not in fact return to work until November 19, 2002.  
In April 2007 testimony before the Board, the Veteran stated 
that although he had been cleared by his physician to work, 
he was physically unable to return to work until November 19, 
2002.  Because the Veteran did not return to work until 
November 19, 2002, the Board concludes that the period during 
which he was entitled to a 100 percent disability rating 
should be extended until November 19, 2002, when he returned 
to work.

Clinical records dated from November 19, 2002, to June 5, 
2003, show that although the Veteran's medication regimen was 
adjusted in December 2002, resulting in diminished side 
effects, the Veteran continued to miss time from work as a 
result of symptoms and treatment associated with his 
hepatitis C.  In April 2007 testimony before the Board, he 
estimated that he missed approximately 25 percent of the time 
from work during 2003.  His symptoms throughout that period 
were consistent with flu-like symptoms:  feeling tired, 
having a decreased appetite, and weight loss.  His weight 
throughout that period continued to decline.

On June 6, 2003, the Veteran voiced no complaints associated 
with either hepatitis C or his treatment regimen.  He denied 
experiencing abdominal pain, nausea, vomiting, diarrhea, 
constipation, hematemesis, or ascites.  He additionally 
denied experiencing mood swings or feelings of sadness.  
Physical examination revealed a soft, non-tender, and non-
distended abdomen.  Bowel sounds were normal.  Psychiatric 
evaluation revealed a normal affect and mood.  Records dated 
from June 2003 to December 2003, when the Veteran finished 
his treatment, similarly show that he reported no complaints 
related to either hepatitis C or the treatment regimen.  
Finally, those records show that the Veteran began to gain 
back some of the weight that he lost.

Clinical records dated since December 12, 2003, when the 
Veteran finished his treatment for hepatitis C, show no 
complaints related to hepatitis C.  He has been serum 
negative for hepatitis C since August 2002.

The Veteran underwent VA examination for hepatitis C in 
October 2006.  At the time of the examination, the Veteran 
stated that throughout the majority of the period he was 
undergoing treatment for hepatitis C, he had suffered from 
fatigue, malaise, flu-like symptoms, sweating, aching joints, 
and a decreased appetite.  For the first 6 to 7 months of 
treatment, he had experienced nausea, although he did not 
ever experience regular vomiting.  Throughout the course of 
his treatment, his weight decreased from approximately 230 
lbs to 190 lbs.  He reported that his last test for hepatitis 
C had revealed a nondetectable viral load.  He currently was 
symptom-free and had no extra-hepatic manifestations of liver 
disease.  The Veteran stated that he was currently unemployed 
because employers were not interested in hiring him once they 
learned that he had been treated for hepatitis C.  Physical 
examination revealed no evidence of malnutrition.  The 
abdominal examination was normal.  There were no signs of 
liver disease.  The examiner noted that a June 2006 liver 
ultrasound was normal.  The Veteran was diagnosed with 
hepatitis C currently in remission.  

Clinical records dated from June 2006 to January 2009 show 
that the Veteran's hepatitis C remains in remission.

In April 2007 testimony before the Board, the Veteran stated 
that after his treatment regimen was changed in December 
2002, his symptoms were much diminished.  Since the 
completion of his treatment in December 2003, he had been 
nonsymptomatic, and generally felt great.

In correspondence received at the Board in October 2008, the 
Veteran stated that the plant at which he had been working 
closed in June 2008.  Since that time, he had been 
unemployed.

The record reflects that for the period from November 19, 
2002, to June 5, 2003, the Veteran continued to experience 
substantially debilitating symptoms associated with his 
hepatitis C and the treatment therefore.  He was finally able 
to return to work on November 19, 2002, but he continued to 
miss approximately 25 percent of time at work as a result of 
his symptoms in the early part of 2003.  Although the 
Veteran's medication regimen was adjusted in December 2002, 
resulting in diminished side effects, the Veteran continued 
to experience flu-like symptoms, feeling tired, having a 
decreased appetite, and weight loss.  Given the severity of 
the Veteran's symptoms throughout this period, and that he 
missed at least six weeks from work as a result of 
incapacitation associated with his hepatitis C, the Board 
concludes that for the period from November 19, 2002, to June 
5, 2003, the Veteran was entitled to a 60 percent rating for 
hepatitis C.  However, near-constant debilitating symptoms 
were not shown during this period, so a higher 100 percent 
rating was not warranted.

As of June 6, 2003, however, there was a marked improvement 
in the Veteran's symptoms.  Beginning in June 2003, the 
Veteran began to consistently voice no complaints associated 
with either hepatitis C or his treatment regimen.  He denied 
experiencing abdominal pain, nausea, vomiting, diarrhea, 
constipation, hematemesis, or ascites.  He additionally 
denied experiencing mood swings or feelings of sadness.  
Physical examination consistently revealed a soft, non-
tender, and non-distended abdomen.  Bowel sounds were normal.  
Psychiatric evaluation revealed a normal affect and mood.  
Records dated thereafter to December 2003, when the Veteran 
finished his treatment, similarly show that he reported no 
complaints related to either hepatitis C or the treatment 
regimen.  Finally, the records show that the Veteran began to 
gain back some of the weight that he lost.  Due to the 
improvement in the Veteran's symptoms, the Board concludes 
that a rating in excess of 20 percent for the period from 
June 6, 2003, to December 31, 2003, is not warranted.  
Throughout this period, the Veteran did not experience daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks during the past 12-
month period, as is required for an increased rating of 40 
percent.

Finally, the Board concludes that a compensable rating for 
the period since January 1, 2004, is not warranted.  The 
clinical records and the Veteran's testimony reflect that 
since his treatment was completed in December 2003, his 
hepatitis C has been in remission and he has been 
asymptomatic.  Although the Veteran is currently unemployed, 
and has had difficulty finding a job due to his history of 
hepatitis C, there is no evidence demonstrating that the 
Veteran has been physically unable to work as a result of his 
hepatitis C since January 1, 2004.  Indeed, in April 2007 
testimony before the Board, the Veteran stated that he has 
felt "great" since his treatment was concluded.  Therefore, 
the Board finds that a compensable rating is not warranted 
for nonsymptomatic hepatitis C.

The Board has considered whether there are any other 
potentially relevant diagnostic codes under which the 
Veteran's hepatitis C may be rated.  However, there are no 
other applicable diagnostic code sections for consideration 
for the Veteran's hepatitis C.

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  In this case, the 
Schedule is not inadequate.  The Schedule provides for higher 
ratings for Veteran's hepatitis C, but, as discussed above, 
findings supporting ratings in excess of 60 percent for the 
period from November 19, 2002, to June 5, 2003, in excess of 
20 percent for the period from June 6, 2003, to December 31, 
2003, and in excess of 0 percent since January 1, 2004, have 
not been documented.  In addition, it has not been shown that 
his hepatitis C has required frequent periods of 
hospitalization or has produced marked interference with the 
Veteran's employment in excess of that contemplated by the 
assigned ratings.  Therefore, the Board finds that referral 
for assignment of an extraschedular rating for hepatitis C is 
not warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that a 100 
percent disability rating was warranted for the period from 
December 20, 2001, to November 18, 2002, but not after.  In 
addition, a 60 percent rating, but no higher, was warranted 
for the period from November 19, 2002, to June 5, 2003, and a 
rating of 20 percent, but no higher, was warranted for the 
period from June 6, 2003, to December 31, 2003.  Since 
January 1, 2004, a compensable rating for hepatitis C has not 
been warranted.  All reasonable doubt has been resolved in 
favor of the Veteran in making this decision.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A 100 percent disability rating for hepatitis C is granted 
for the period from December 20, 2001, to November 18, 2002.  

An increased rating of 60 percent, but no more, for hepatitis 
C is granted for the period from November 19, 2002, to June 
5, 2003.  

A rating in excess of 20 percent for hepatitis C for the 
period from June 6, 2003, to December 31, 2003, is denied.  

A compensable rating for hepatitis C for the period since 
January 1, 2004, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


